In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-19-00189-CV
         ___________________________

IN THE ESTATE OF GUS W. RIEFLER JR., DECEASED



      On Appeal from the County Court at Law
              Cooke County, Texas
           Trial Court No. PR-17203-1


       Before Birdwell, Bassel, and Wallach, JJ.
      Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Under the American Rule, a party generally may not recover attorney’s fees

unless authorized by statute or contract. In re Nat’l Lloyds Ins., 532 S.W.3d 794, 809

(Tex. 2017) (orig. proceeding). In its findings of fact and conclusions of law, the trial

court cited two bases for awarding attorney’s fees to appellee Danny Joe Jonas Jr.:

breach of contract and interpleader.

      On appeal, appellant Ronald Brian Ayers (Brian or Brian Ayers) contests both of

these grounds. As to the contract theory, he asserts that any recovery is barred because

Danny Joe failed to plead and prove his satisfaction of a condition precedent to

attorney’s fees under the contract: participating in mediation. As to the interpleader

theory, Brian contends that Danny Joe was not an innocent, disinterested stakeholder

in the funds he sought to interplead, which disqualifies him from collecting attorney’s

fees under an interpleader theory.

      On both accounts, we agree. We therefore reverse the award of attorney’s fees

and render judgment that Danny Joe take nothing.

                                 I.     BACKGROUND

      This is an appeal from an action for attorney’s fees in the County Court at Law

of Cooke County. But this case is an outgrowth of an earlier set of disputes concerning

the estate of Gus W. Riefler Jr. To set out the pertinent facts for this action, we must

briefly cover the earlier probate proceedings in Cooke County, as well as some satellite

litigation in the courts of Comanche County.

                                           2
A.     The Cooke County Probate Proceedings

       Riefler died intestate in 2014. The central issue in the probate proceedings was

whether Riefler’s estate should go to (1) Riefler’s stepdaughter and her heirs or

(2) Riefler’s siblings and their heirs.

       Riefler’s stepdaughter Claudia D. Jonas began the proceedings by filing for an

independent administration in the County Court at Law of Cooke County. She claimed

to be Riefler’s sole rightful heir. When Claudia died, her cause was taken up by her

children, and foremost among them was Danny Joe, who became the administrator of

her estate.

       The family of Riefler’s sister Mary Theresa Ayers opposed the Jonases’ claim to

Riefler’s estate. Her husband Ronald Alan Ayers (Ronald Ayers), who was acting as her

guardian, filed his own application to determine heirship in which he argued that Mary

Theresa Ayers was entitled to half the Riefler estate. Also contesting the Jonases’ claims

was James Timothy Nelson, the son of another of Riefler’s sisters.

       In 2016, the parties attended a mediation, which resulted in a settlement

agreement. Under the settlement, Danny Joe would be appointed administrator of

Riefler’s estate, and Mary Theresa Ayers and Nelson would jointly receive a payment of

$440,000 from the estate. It was further agreed that Claudia Jonas was Riefler’s sole

rightful heir and, therefore, that the Jonases alone were entitled to inherit the remainder

of Riefler’s estate.



                                            3
         Danny Joe filed an application to approve the settlement. But Ronald Ayers

soon changed course and objected to the settlement, arguing that it was invalid. The

Jonases amended their petition to add a claim that Ronald had breached the settlement

agreement by challenging it, and they sought attorney’s fees for the breach.

         After a trial, the Cooke County court entered a final judgment in July 2016,

followed by a series of amended judgments to consolidate the cause numbers under

which the case had been proceeding.1 The last of these final judgments decreed that

the settlement agreement “is hereby accepted and given full effect” and that “each side

will be responsible for their own expenses incurred herein.” The court thus did not

award the Jonases attorney’s fees.

         Ronald appealed the Cooke County judgments, and in late 2017, the Amarillo

Court of Appeals affirmed, decreeing that the settlement agreement was valid and

enforceable. Estate of Riefler, 540 S.W.3d 626, 628–29 (Tex. App.—Amarillo 2017, no

pet.).

B.       The Guardianship Proceeding in Comanche County

         Meanwhile, in late 2016, Ronald Ayers was also attacking the settlement

agreement on another front: the courts of Comanche County, which at that time had

jurisdiction over the Ayers guardianship. Having obtained the transfer of his wife’s

guardianship proceeding from the Probate Court of Dallas County to the County Court



         Those cause numbers were PR-17203, PR-17203-1, and PR-17203-2.
         1



                                           4
of Comanche County, Ronald filed an application to avoid the settlement in the latter

court on October 4, 2016. On October 5, 2016, the County Court of Comanche

County, on its own motion and pursuant to Section 32.003(a)(2) of the Texas Estates

Code, transferred the guardianship proceeding to the 220th District Court for Bosque,

Comanche, and Hamilton Counties. On December 5, 2016, the judge of the district

court signed the “Order Disapproving Settlement” that had been submitted with

Ronald’s application in the county court.

      Danny Joe subsequently filed a timely plea in intervention and motion for new

trial, which the district court granted on February 18, 2017. In February 2017, a new

trial was purportedly granted. 2 The district court thereafter took no further action with

respect to the settlement and Ronald’s efforts to avoid it.

      While the appeal was pending, Mary Theresa Ayers died, and her son, Brian

Ayers, filed a probate proceeding in the County Court of Comanche County, separate

and distinct from the guardianship proceeding in the district court, on September 22,

2017. On November 15, 2017, the county court entered an order granting letters of




      2
        By signing the “Order Disapproving Settlement” submitted with Ronald’s
application, which included the style and cause number of the county court, the judge
of the district court caused some degree of confusion in the record because nothing
about the order indicated that its rendition occurred after the transfer of the
guardianship proceeding to the district court other than the distinctive signature of the
judge, the date of his signature, and a facsimile transmission line from the “Comanche
Dist. Court” dated December 29, 2016. Because the parties treat this order as an order
of the district court, so do we.

                                            5
administration to Brian as the administrator of his mother’s estate. The district court

subsequently closed the guardianship proceeding in February 2018.

C.    This Proceeding on Attorney’s Fees in Cooke County

      Following the Amarillo Court of Appeals’ affirmance of the Cooke County

judgments, Danny Joe launched the latest stage of the proceedings in June 2018, when

he filed a new petition in the County Court at Law of Cooke County in the same cause

number as the prior probate proceedings. In his petition, Danny Joe pleaded three

causes of action, all apparently with the aim of obtaining attorney’s fees for services

rendered in the prior appeal before the Amarillo Court of Appeals, the satellite litigation

in Comanche County, and the latest proceedings in Cooke County.

      Danny Joe’s first claim was an interpleader action. He explained that he was

uncertain how to discharge his responsibility as administrator of Riefler’s estate because

he did not know whom he should pay the $440,000 that was owed under the settlement

agreement, and he requested leave to deposit those funds into the registry of the court

through an interpleader.3 According to Danny Joe, he anticipated that Nelson and

Brian would assert rival claims to the $440,000. As an “innocent stakeholder” caught




      3
        His uncertainty, he alleged, was due in part to changes within the Ayers camp:
Mary Theresa Ayers had died, her guardianship had ended, and Brian Ayers had become
administrator of her estate. Danny Joe further alleged that he had encountered some
difficulty confirming how the $440,000 was going to be divided between the Ayers
camp and Nelson.

                                            6
between these rival claims, he prayed that he be allowed to recoup his attorney’s fees

from the interpleaded funds.

       The second cause of action was one for breach of contract. Danny Joe reasoned

that he should be entitled to attorney’s fees because in the earlier proceedings, he had

successfully prosecuted a contract claim related to the settlement agreement: despite

Ronald’s efforts to contest the settlement agreement, the county court at law had

adjudged the settlement to be enforceable, and the appellate court had affirmed. He

argued that as the prevailing party in a contract action, he should recover attorney’s

fees. Danny Joe did not, however, plead that all conditions precedent had been

satisfied.

       Third, he pleaded a declaratory-judgment action, the substance of which is not

relevant to this appeal.

       Brian Ayers filed a pro se answer in July 2018. In relevant part, Brian alleged

that Danny Joe had forfeited any right to attorney’s fees because he had not abided by

a provision in the settlement agreement concerning dispute resolution, which provided

that a party who refused to mediate before filing suit waived any right to attorney’s fees.

Brian argued that under this provision, Danny Joe had waived any right to attorney’s

fees because he had failed to pursue mediation before filing suit.

       After this exchange of pleadings, the Cooke County court authorized Danny Joe

to interplead the $440,000 into the court’s registry in August 2018. In October 2018,

Danny Joe tendered the $440,000 for deposit into the court’s registry.

                                            7
       In November 2018, the court held a hearing on the parties’ motions and

responses. Afterward, the court rendered an order awarding Danny Joe attorney’s fees

of $86,800.34.

       By December 2018, Brian had retained an attorney, and he filed multiple motions

for new trial raising a host of new arguments against the attorney’s fees, including res

judicata.   The court denied these motions but rendered an amended order that

segregated the attorney’s fees attributable to the Comanche County guardianship

proceedings ($40,718.34), the prior appeal ($23,114.50), and the ongoing proceedings

in Cooke County ($16,853.66). The Cooke County court deducted all of those fees

from the Ayerses’ share of the $440,000 and ordered that the remaining funds be

distributed to Nelson and to Brian as administrator of Mary Theresa Ayers’s estate.

       In support of the award, the court rendered findings of fact and conclusions of

law in which the court determined that Danny Joe had carried his burden to show

entitlement to attorney’s fees on his interpleader action and his breach-of-contract

action. The findings and conclusions did not mention the declaratory-judgment action.

       Brian appealed the award of attorney’s fees.         Danny Joe cross-appealed,

challenging the trial court’s decision not to award him attorney’s fees in the event of an

unsuccessful appeal by Brian.

                                II.    BRIAN’S APPEAL

       We review a trial court’s award of attorney’s fees for an abuse of discretion. Fort

Worth Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 850 (Tex. 2018).

                                            8
A.     Res Judicata, Collateral Estoppel, and Jurisdiction

       Brian’s first and fifth issues essentially raise the same argument. We begin with

Brian’s fifth issue in which he asserts that res judicata and collateral estoppel should bar

Danny Joe’s request for attorney’s fees on a contract theory. Brian notes that in the

earlier Cooke County litigation, Danny Joe failed to secure a finding on attorney’s fees

with respect to his contract theory, and Brian argues that Danny Joe’s failure to do so

precluded the trial court from awarding attorney’s fees on the very same contract theory

in a subsequent suit.

       However, in the trial court, Brian did not properly plead res judicata or collateral

estoppel. The Texas Rules of Civil Procedure require that specific defenses and any

matter constituting an avoidance or affirmative defense be set forth affirmatively in a

responsive pleading. Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 155 (Tex. 2015)

(quoting Tex. R. Civ. P. 94). “If an affirmative defense or avoidance is not expressly

pleaded, the party cannot rely on the defense as a bar to liability.” Id. Res judicata is

among the defenses that must be expressly pleaded under Rule 94. Tex. R. Civ. P. 94.

Thus, we have held that a party “waived his res judicata claim” by failing to specifically

plead it. Garner v. Long, 106 S.W.3d 260, 264 (Tex. App.—Fort Worth 2003, no pet.).

Collateral estoppel must also be affirmatively pleaded under Rule 94 or else it is waived.

Haire v. Nathan Watson Co., 221 S.W.3d 293, 299 (Tex. App.—Fort Worth 2007, no pet.).

Brian did not plead the defense of collateral estoppel in the trial court, and he raised res

judicata for the first time in a motion for new trial, which was simply “too late to equate

                                             9
to a timely affirmative pleading raising this defense.” See Reid v. UDR Tex. Props., LLC,

No. 02-15-00108-CV, 2016 WL 7448362, at *3 (Tex. App.—Fort Worth Dec. 28, 2016,

no pet.) (mem. op. on reh’g). An affirmative defense raised for the first time in a motion

for new trial is untimely. In re J.P., 296 S.W.3d 830, 837 (Tex. App.—Fort Worth 2009,

no pet.) (citing Hollingsworth v. Hollingsworth, 274 S.W.3d 811, 815 (Tex. App.—Dallas

2008, no pet.)); accord Jurek v. Couch-Jurek, 296 S.W.3d 864, 876 (Tex. App.—El Paso

2009, no pet.). Because Brian waived his res judicata and collateral estoppel claims, we

overrule his fifth issue.

       Brian’s first issue is evidently an attempt to compensate for his failure to plead

res judicata: he recasts the problem as a question of jurisdiction, which cannot be

waived. Brian observes that in the earlier Cooke County probate litigation, the county

court at law’s judgment lacked any mention of attorney’s fees. He reasons that when

the court of appeals affirmed, the county court at law’s judgment became the judgment

of the court of appeals. Thus, according to Brian, the failure of the court of appeals to

mention attorney’s fees in either its opinion or its judgment is so powerful that it

stripped the county court at law of jurisdiction to award attorney’s fees in this

subsequent matter, which involves the same parties, subject matter, and cause number.

       By any other name, the substance of this argument is nonetheless res judicata.

“Res judicata, also known as claim preclusion, prevents the relitigation of a finally

adjudicated claim and related matters that should have been litigated in a prior suit.”

Peterson, Goldman & Villani, Inc. v. Ancor Holdings, LP, 584 S.W.3d 556, 562–63 (Tex.

                                           10
App.—Fort Worth 2019, pet. denied). Two elements of the res judicata defense are the

identity of the parties and the requirement that claims in the subsequent suit arise from

the “same subject matter” as the original suit. See id. at 563.

       The First District Court of Appeals at Houston rejected a comparable attempt

to equate res judicata with jurisdiction in Whallon v. City of Houston, 462 S.W.3d 146, 155

(Tex. App.—Houston [1st Dist.] 2015, pet. denied). There, the appellants argued that

a set of orders issued by an administrative commission became final and binding and

that, as such, the district court lacked jurisdiction to relitigate or otherwise disturb the

commission’s orders. Id. at 154–55. On appeal, the court refused this attempt to

“conflate[] the separate and distinct concepts of res judicata and subject-matter

jurisdiction.” Id. at 155. Rather, the Whallon court concluded that the commission’s

prior orders and res judicata itself had no bearing on the district court’s jurisdiction to

consider the merits of a subsequent suit. Id. And because the appellants had failed to

plead res judicata, the court held that affirmative defense to be waived. Id.

       We agree with Whallon. “Res judicata is not a jurisdictional issue; rather, it is an

affirmative defense that may be waived by the party allowed to assert it.” United States

v. Metro. St. Louis Sewer Dist., 952 F.2d 1040, 1043 (8th Cir. 1992); Rogin v. Bensalem Twp.,

616 F.2d 680, 684 n.11 (3d Cir. 1980) (“Res judicata is an affirmative defense, . . . not a

question of jurisdiction.”); Scholla v. Scholla, 201 F.2d 211, 213 (D.C. Cir. 1953) (“[R]es

judicata does not create a jurisdictional bar.”). We therefore reject Brian’s attempt to



                                             11
dress res judicata in jurisdictional clothes in order to avoid the problem he himself

created when he failed to plead that defense. We overrule Brian’s first issue.

B.    Condition Precedent

      In his second issue, Brian challenges the legal and factual sufficiency of the

evidence to show that Danny Joe satisfied a condition precedent for attorney’s fees.

According to Brian, paragraph 11 of the settlement required the parties to seek

mediation before bringing suit as a condition precedent to attorney’s fees; if a party

brought suit without mediating first, that party would forfeit any entitlement to

attorney’s fees in litigation to enforce or construe the settlement. Because Danny Joe

did not plead and prove his satisfaction of this condition precedent, Brian contends that

the award of attorney’s fees for the appeal of the contract action cannot stand.

      This issue hinges on the meaning of a paragraph in the settlement agreement

concerning dispute resolution and attorney’s fees—especially one sentence within that

paragraph:

      11. If one or more disputes arise with regard to the interpretation and/or
      performance of this Agreement or any of its provisions, the parties agree
      to attempt to resolve the matter by telephone conference. Initiated by the
      attorneys, with NIKKI DeSHAZO, the mediator who facilitated this
      settlement [sic]. If the parties’ differences cannot be resolved by such
      telephone conference, then each agrees to schedule [a half-day] mediation
      with such mediator within thirty (30) days to resolve the disputes and to
      share equally the costs of such mediation. If a party refuses to mediate, then
      such party thereby waives any recovery for attorney[’s] fees or costs incurred in any
      litigation brought to construe or enforce this Agreement. Otherwise, if the parties
      are unable to resolve their dispute by mediation, then the prevailing party
      or parties shall be entitled to recover reasonable attorney[’s] fees, costs
      and expenses, including the cost of the mediation. [Emphasis added.]

                                               12
       To resolve this issue, we must first determine whether mediation was indeed a

condition precedent to attorney’s fees, which under this unambiguous settlement

agreement is a question of law that we review de novo. Progressive Cty. Mut. Ins. v. Trevino,

202 S.W.3d 811, 814 (Tex. App.—San Antonio 2006, pet. denied); Beard Family P’ship v.

Commercial Indem. Ins., 116 S.W.3d 839, 844 (Tex. App.—Austin 2003, no pet.).

       “A condition precedent is an event that must happen or be performed before a

right can accrue to enforce an obligation.” Solar Applications Eng’g, Inc. v. T.A. Operating

Corp., 327 S.W.3d 104, 108 (Tex. 2010) (quoting Centex Corp. v. Dalton, 840 S.W.2d 952,

956 (Tex. 1992)). In order to determine whether a condition precedent exists, the

intention of the parties must be ascertained, and that can be done only by looking at

the entire contract. Id. at 109. Although no particular words are necessary for the

existence of a condition, terms such as “if,” “provided that,” “on condition that,” or

some other phrase that conditions performance usually connote an intent for a

condition rather than a promise. Cmty. Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d

671, 683 (Tex. 2017).

       However, where the intent of the parties is doubtful or where a condition would

impose an absurd or impossible result, then the agreement will be interpreted as creating

a covenant rather than a condition. Hohenberg Bros. Co. v. George E. Gibbons & Co., 537

S.W.2d 1, 3 (Tex. 1976). “A covenant, as distinguished from a condition precedent, is

an agreement to act or refrain from acting in a certain way.” Solar Applications, 327

S.W.3d at 108. Breach of a covenant may give rise to a cause of action for damages,

                                             13
but it does not affect the enforceability of the remaining provisions of the contract

unless the breach is a material or total breach. Id.

       When faced with a settlement agreement that had terms highly similar to the one

we consider today, a Texas federal court determined that mediation was a condition

precedent to attorney’s fees. See TPS Tejas GP, L.L.C., v. Elec. Reliability Council of Tex.,

Inc., No. A-05-CA-614-SS, 2006 WL 8432422, at *1 (W.D. Tex. Nov. 7, 2006) (order).

Under the mediated settlement agreement (MSA) in that case, first there was to be a

telephone conference: “the parties agree to attempt to resolve [disputes over the terms

of the MSA] by telephone conference with Joseph H. Hart, the Mediator who facilitated

the settlement.” Id. (alteration in original). Then there was to be mediation: “If the

parties cannot resolve their differences by such telephone conference, then each agrees

to schedule one day of mediation with such Mediator within thirty days . . . .” Id.

Finally, there was the critical provision concerning attorney’s fees: “If a party refuses

to mediate, then such party thereby waives any recovery for attorney[’]s fees or

costs . . . .” Id. In the court’s view, the plain meaning of these terms, read together,

was “that mediation consisting of at least a telephone conference followed by a day of

face-to-face contact is a condition precedent to recovery of attorney[’s] fees and costs.”

Id.

       We reach a like conclusion here. The sentence in question begins with the word

“if,” and that word is among the few that our supreme court has expressly “blessed” as

a means to create a condition precedent. Witt v. Chesapeake Expl., L.L.C., 276 F.R.D.

                                             14
458, 468 (E.D. Tex. 2011) (citing Criswell v. Eur. Crossroads Shopping Ctr., Ltd., 792 S.W.2d

945, 948 (Tex. 1990)). While it is possible to use the word “if” in nonconditional ways,4

the settlement here uses the word to effect a conditional contract term: after a

telephone conference, the next step was to be mediation, and “if” a party did not

mediate, then that party could not collect attorney’s fees incurred in litigation to

construe or enforce the settlement. The obligation (payment of attorney’s fees) was

thus made subject to and dependent upon an act (participating in mediation)—i.e., a

condition precedent. See Solar Applications, 327 S.W.3d at 108.

       Furthermore, rather than leading to an “absur[d] or impossible result,” Hohenberg

Bros., 537 S.W.2d at 3, interpreting this language as creating a condition precedent “is

consistent with the purpose of” the relevant terms and the parties’ interests. See Tabe v.

Tex. Inpatient Consultants, LLLP, 555 S.W.3d 382, 388 (Tex. App.—Houston [1st Dist.]

2018, pet. denied) (op. on reh’g). “The purpose of mediation is to assist parties in

arriving at a settlement to avoid the expense and investment of time in litigation.” Ochei

v. Mary Manning Walsh Nursing Home Co., No. 10 CIV. 2548 CM RLE, 2012 WL 1977443,

at *1 (S.D.N.Y. May 31, 2012) (mem. op. & order). Because mediation might have

avoided, in the first place, the ever-swelling bill for attorney’s fees that Danny Joe

sought to collect in this suit, it is wholly reasonable to construe mediation as a condition

precedent for attorney’s fees.


       See, e.g., M.E.N. Water Supply Corp. v. City of Corsicana, 564 S.W.3d 474, 479–81
       4

(Tex. App.—Waco 2018, pet. denied).

                                             15
       Such an interpretation is also consistent with the public policy of this state, as

well as this court’s duty to ensure that that policy is put into practice. “It is the policy

of this state to encourage the peaceable resolution of disputes and the early settlement

of pending litigation through voluntary settlement procedures.” JCB, Inc. v. Horsburgh

& Scott Co., 597 S.W.3d 481, 489 n.10 (Tex. 2019) (cleaned up) (quoting Tex. Civ. Prac.

& Rem. Code Ann. § 154.002). “Trial and appellate courts are charged with the

responsibility of carrying out this public policy.” Brooks v. Brooks, 257 S.W.3d 418, 421

(Tex. App.—Fort Worth 2008, pet. denied).

       We therefore hold that under the settlement agreement, mediation was a

condition precedent for attorney’s fees.

       But Danny Joe argues that even if the relevant terms create a condition

precedent, the award should nonetheless stand because Brian “neither pled nor proved”

that Danny Joe failed to satisfy this condition precedent. In Danny Joe’s view, the

judgment must be upheld because Brian offered no evidence that Danny Joe failed to

satisfy this condition precedent.

       Danny Joe has misconstrued the burdens of pleading and proof with respect to

conditions precedent; as the plaintiff, the burden was on him to plead and prove

satisfaction of any conditions precedent. Performance of any condition precedent is an

essential element of the plaintiff’s case. Grimm v. Grimm, 864 S.W.2d 160, 161 (Tex.

App.—Houston [14th Dist.] 1993, no writ). “A party seeking to recover under a

contract bears the burden of proving that all conditions precedent have been satisfied.”

                                            16
Chalker Energy Partners III, LLC v. Le Norman Operating LLC, 595 S.W.3d 668, 673 (Tex.

2020) (quoting Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 283 (Tex.

1998)). “Where a contract contains conditions precedent, there must be some allegation

by the plaintiff that the conditions have been met.” WCW Int’l, Inc. v. Broussard, Nos.

14-12-00940-CV, 14-12-01077-CV, 14-12-01139-CV, 2014 WL 2700892, at *16 (Tex.

App.—Houston [14th Dist.] June 3, 2014, pet. denied) (mem. op. on reh’g) (citing

Grimm, 864 S.W.2d at 161); see Enter. Prods. Partners, L.P. v. Energy Transfer Partners, L.P.,

529 S.W.3d 531, 540 (Tex. App.—Dallas 2017), aff’d, 593 S.W.3d 732 (Tex. 2020).

Under Rule 54, if a plaintiff pleads generally that all conditions precedent have been

met, then the plaintiff need only prove performance of those conditions specifically

denied by the defendant.5 Winn v. Spectrum Primary Care, Inc., No. 2-07-038-CV, 2008

WL 1867296, at *5 (Tex. App.—Fort Worth Apr. 24, 2008, pet. denied) (mem. op.); see

Cmty. Bank & Tr., S.S.B. v. Fleck, 107 S.W.3d 541, 542 (Tex. 2002) (per curiam).

“However, if a plaintiff fails to plead performance of the conditions precedent, she may

nevertheless obtain judgment on her cause of action if she meets her burden of proving




       5
        As Professor Williston explained, federal Rule 9(c) and its state counterparts like
Texas Rule 54 were “departure[s] from the common-law requirement that detailed
supporting facts had to be alleged to show that conditions precedent had been met or
performed.” 13 Williston on Contracts § 38:26 (4th ed.). By contrast, the federal and state
rules of civil procedure still “requir[ed] some allegation that conditions precedent have
been performed or have occurred” but “permit[ted] the allegation of performance to
be general.” Id.

                                             17
all essential elements of the cause, including the performance of any conditions

precedent.” Grimm, 864 S.W.2d at 162.

      In his petition, Danny Joe failed to specifically allege that he had engaged in

mediation before filing suit, nor did he generally allege that all conditions precedent had

been satisfied. See Trevino v. Allstate Ins., 651 S.W.2d 8, 11 (Tex. App.—Dallas 1983, writ

ref’d n.r.e.). In the absence of any pleading concerning the performance of conditions

precedent, Rule 54 did not cast on Brian the burden to specifically plead the failure to

perform any condition precedent. See id. Nonetheless, in Brian’s pro se answer, he

specifically pleaded that Danny Joe had forfeited any right to attorney’s fees because he

had failed to pursue mediation before filing suit. Thus, in any event, the burden to

prove the performance of mediation fell upon Danny Joe. See id. Danny Joe offered

no evidence to discharge that burden.

      Because Danny Joe failed to plead or prove the performance of a condition

precedent to contractual attorney’s fees, we hold that his contract theory does not

support an award of attorney’s fees. We sustain Brian’s second issue.

C.    Interpleader

      We next take up Brian’s fourth issue in which he observes that only an innocent,

disinterested stakeholder may recoup his attorney’s fees in an interpleader action.

According to Brian, Danny Joe does not qualify as a disinterested stakeholder because

he touched off a contractual conflict over the $440,000 in funds he has sought to

interplead, and because in this suit he made a sizeable contractual claim to the very same

                                            18
funds. Brian asserts that the trial court therefore abused its discretion by awarding

attorney’s fees with respect to the interpleader action.

       An interpleader suit offers one who holds property a means to interplead or bring

“into one action all of the claimants” to that property, turn the “property over to the

court, be himself dismissed from the proceeding, and have the court decide which of

the claimants is entitled to the . . . property.” Bill of Interpleader, Black’s Law Dictionary

(11th ed. 2019) (quoting William Q. de Funiak, Handbook of Modern Equity § 108, at 241–

42 (2d ed. 1956)); see Tex. R. Civ. P. 43. A party is entitled to interpleader relief when

it establishes three elements: (1) it is either subject to, or has reasonable grounds to

anticipate, rival claims to the same funds; (2) it has not unreasonably delayed filing its

action for interpleader; and (3) it has unconditionally tendered the funds into the registry

of the court. Rodriguez, 547 S.W.3d at 850. Only an innocent, disinterested stakeholder

is entitled to attorney’s fees to be paid out of the interpleaded funds. Id. at 851. “In

order to be entitled to such an award, a plaintiff must prove his total disinterest in the

stake he holds other than that of bringing it into court so that conflicting claims thereto

can be judicially determined.” Id. (quoting Wolf v. Horton, 322 So.2d 71, 73 (Fla. Dist.

Ct. App. 1975)).

       Based on the state of the record, we cannot conclude that Danny Joe proved his

total disinterest in the interpleaded funds. Danny Joe initiated the probate conflict with

the Ayerses over the right to inherit the Riefler estate, including the interpleaded

$440,000, and “the plaintiff who enters the conflict (by contesting the ownership of the

                                             19
fund or by disputing the correct amount of his liability) will not, in the absence of special

circumstances, be awarded any expenses.” Perkins State Bank v. Connolly, 632 F.2d 1306,

1311 (5th Cir. 1980). After the parties entered a settlement agreement in the prior

proceeding and Ronald Ayers tried to contest the settlement, Danny Joe pursued a

breach-of-contract claim to enforce the settlement’s allotment of $440,000 against the

Ayerses. That very same contract litigation spilled over into this suit: while Danny

Joe’s new petition was styled as an “Original Petition in Interpleader,” alongside his

interpleader action he was continuing to litigate the same contract action against the

Ayers camp (in the same cause number as the prior litigation no less), and he used that

contract action to lay claim to the interpleaded funds. “Under the unambiguous

meaning of [the] term ‘disinterested stakeholder,’ a party who asserts a claim to the

interpleaded funds is not a disinterested stakeholder.” Rodriguez, 547 S.W.3d at 852

(quoting FinServ Cas. Corp. v. Transam. Life Ins. Co., 523 S.W.3d 129, 141 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied)). Indeed, the bulk of the relief Danny Joe

sought in this interpleader action was not for attorney’s fees that were attributable to

the interpleader itself, but for attorney’s fees that he previously incurred in prosecuting

the prior litigation and its subsequent appeal; well over $63,000 of the fees were for the

prior litigation and appeal, compared to just under $17,000 for the interpleader. These

facts suggest that Danny Joe’s interpleader action was nothing more than a pretext to

enlarge his recovery on the prior contract litigation. When faced with such a scenario,

the First Circuit upheld the outright denial of attorney’s fees to the interpleading party.

                                             20
See Ferber Co. v. Ondrick, 310 F.2d 462, 467 (1st Cir. 1962). The court reasoned that

denial was appropriate because even though a small portion of the fees were

“undoubtedly” attributable to an interpleader in which the party was disinterested, “the

great bulk” of the fees that the party had demanded were actually attributable to

litigating other claims for which the party was “in no way disinterested or entitled to a

fee.” Id.

       We therefore hold that Danny Joe is not a disinterested stakeholder, both

because of his role in initiating the original dispute over the interpleaded funds—a

dispute that he continued to litigate in this suit—and because the vast majority of the

relief that Danny Joe sought was inextricably tied to the prior conflict. Because Danny

Joe is not a disinterested stakeholder, he is not entitled to attorney’s fees on his

interpleader claim.6 We sustain Brian’s fourth issue.

D.     Conclusion

       In its findings of fact and conclusions of law, the trial court found that there

were two bases that authorized an award of attorney’s fees: the breach-of-contract and

interpleader actions. We have determined that no attorney’s fees could be awarded on

a contract theory because Danny Joe failed to satisfy his burdens of pleading and proof

with respect to a condition precedent. We have also determined that interpleader is not



       This conclusion renders it unnecessary to consider Brian’s third issue in which
       6

he argues that the interpleader was insupportable because Danny Joe failed to satisfy
the other elements of an interpleader action.

                                           21
a viable basis for attorney’s fees because Danny Joe was not a disinterested stakeholder.7

With no other basis to authorize attorney’s fees, we conclude that the trial court abused

its discretion by awarding them.

                           III.   DANNY JOE’S CROSS-APPEAL

       In his sole issue on cross-appeal, Danny Joe argues that the trial court abused its

discretion by denying him additional attorney’s fees in the event that Brian’s appeal was

unsuccessful. But as set out above, Brian’s appeal was wholly successful, and in any

event, we have determined that the trial court had no basis to award Danny Joe

attorney’s fees in the first place.

       The mootness doctrine applies to cases in which a justiciable controversy exists

between the parties at the time the case arose, but the live controversy ceases because

of subsequent events. Matthews, on behalf of M.M. v. Kountze ISD, 484 S.W.3d 416, 418

(Tex. 2016). Our resolution of Brian’s appeal empties Danny Joe’s cross-appeal of any

live controversy. See Dryzer v. Bundren, No. 07-12-00167-CV, 2014 WL 1856849, at *5

(Tex. App.—Amarillo May 6, 2014, pet. denied) (mem. op.) (holding that the reversal

of an attorney’s fee award mooted a cross-appeal seeking increased attorney’s fees).



       7
        Moreover, contrary to the trial court’s stated belief, it could not award attorney’s
fees for a guardianship proceeding that took place in the district court of another
county, see In Estate of Larson, 541 S.W.3d 368, 374 (Tex. App.—Houston [14th Dist.]
2017, no pet.), much less to a person who did not file the application that initiated those
guardianship proceedings. See Tex. Est. Code Ann. § 1155.054(a) (authorizing payment
of attorney’s fees “to an attorney who represents the person who filed the application”
to create a guardianship).

                                            22
Because the cross-appeal is moot, we need not address its merits. We overrule Danny

Joe’s sole issue.

                                IV.   CONCLUSION

       We reverse the trial court’s judgment and render judgment that Danny Joe take

nothing.

                                                   /s/ Wade Birdwell

                                                   Wade Birdwell
                                                   Justice

Delivered: December 3, 2020




                                         23